Per Curiam. The petitioners, Robert Steven Osgood and Anthony Gerald Temple, were charged with possession of a controlled substance with intent to deliver in violation of Ark. Stat. Ann. § 82-2617(a)(l)(iv). Both petitioners moved to quash the felony information, alleging that the crime charged was a misdemeanor, rather than a felony. The circuit judge denied both motions. The petitioners then filed writs of prohibition in this court, claiming that the Bradley Circuit Court was without jurisdiction to try them for a misdemeanor. We granted petitioners’ motions to consolidate their cases since they presented the same issue. We then granted a temporary writ of prohibition on March 4, 1985, and allowed the parties to brief the issue. Subsequently, the appellee filed a motion to reconsider the issuance of the temporary writ of prohibition. We granted that motion on April 1, 1985.  We decided the issue raised in this case in Dollar v. State, 287 Ark. 61, 697 S.W.2d 868 (1985) where we found the Legislature enacted § 82-2617 to upgrade the penalties for offenses which were already felonies, and the Legislature intended no change in the felony status of those offenses. Accordingly, the temporary writ of prohibition is dissolved, the petitioners’ motion for permanent writ of prohibition is denied, and the case is remanded to circuit court for trial on the merits. Purtle, J., not participating.